                     Case 2:18-cv-00442-WKW-WC Document 78 Filed 01/28/19 Page 1 of 4
      114                LI NITF LO 31-k`r LS D IfYT                                  Coo RT
                     `1" N E. ril.1:D O LE012:1 Rr\. r                          Ak LA E    IP,
                                1\cf7R-rh Li 14     Dz_vt3iii<
                     tA_Ackoe:-/ 2MEI
     LR '2-!4"6-FC
                                                   1019 JA 23 A      21
                                                     D           pr-v       AL•eint-k 1C0
      V.
                                                                        - c_v    T-44 2.- \a'Kv.,

NA/ILLT...E_         u Rk
   be_ Cat4           .
                                                             Lou
                  w t&A-Ne__ P2_ a'2_114:2_c    mox_%a:-L1.1 ot.i Li__     ts                     XI,Dov e_. :2\1
.See_VC                      p            t\lci        C_rsot,15eL
                   e. LmuR-r ORÛLRLD                             pLeili,),LSE Ls )   /14A V i2- taCk 4.1 R44._
  t.sePA          re_Det.A.L. kwy Arc:1u me_rikk_. p-e_NZLNA Y pre
                                                       LLRArd ey 22-629%3 k Rs &rue_ `2.1zkelAISY2349
or LtANEsiiclaR:214O1          poi_e_LrELRL        ascuin     '234        AL,Lint4                  pe_c Lexce
Lnu t-t a                     h ft qe._ zx hpkvickLi.K9 LAN LL 1\cliON              xack
Li.:2_c_ifl+in NI 5 iJA           CiP:LP-13         ;LeA        43-1e.             Cc,uta5e2:s k
c3C         AppLknbke... LE.14 7             e_ re_srarce_s Lou 14,2.,c1_ La__ centlt-.4 4_n re_pre_se144
eate_ pLAL1.14iFF `1°‘-kE LOURT'may c_cts.'s;Ae.r                                    tnioei4r..r p
in C(51..1itse2_ Mo*t_l aN/          CRist/ It‘ua AAe.au                                fae_                   cc
    e_ 9LRi_Kiii_PP                   Pro        LAIran                              e_       es- rries,A_S
RALse11 Lt4 D:0 vr 72 )                    ks       \/.1 Li      Burk5 , ET AL DeSeAdAkiLs
 L.Ncliv-Ae.Lniq inerlz_c_AL De.Fe_t.lel

                     Re_peth_Ft_ILLY           cii‘or-IL-LeLeA



           bl_fiaLse:Y
 1004 viiktk,FanR LANE_
            Al_nbarnm 35( 2.1
                                                              Nirt-r-- 1-Is-11
               Case 2:18-cv-00442-WKW-WC Document 78 Filed 01/28/19 Page 2 of 4
                   n         Dic_NYWIC'T CryLNKT
          For 'THE_ PILDDLL.             05- ALkioet,m
                                      ke_r nt LI)"-424




   -ICNI_SCX6kCit_S LLACI   e_Y   del),
                                herely Ler'?        41E14_ A Lrue_ 6on

C_c)ay      -Line_ R.rrio'zi.fel.     toe_e_34 Fur Nt Z...4)ert 1::1/ LI, . M Pii:L^:Derv Le_
ON -81-L5 26441 D RN/ c.c- 1).14 Zth 9 -a_c, 4_11P ocTir_e_ OLC
LI K1:IEn 31'A'V         DIZYT         LOUKT otAL Chuv                     er_.-L SuLi
    i         MO 1.14ricvnes- Y           ALA h   mei 36ki4




          9           --a)NAv-r\-
             Case 2:18-cv-00442-WKW-WC Document 78 Filed 01/28/19 Page 3 of 4

            LARa.:1-Lo              C_DISeT RI CI' LC)iiR*1"
         For 'THE_          OLE_ blf-37-               ALkbetrnP\
                     Kc)R71- hes- K CYz_qt.f--.:Lc)hk.


                                         0F SERY2LI_
                tnl_AcA e_Y      )1e..leiDY Lf-r4if:)/        A         kV-10 C-ní

                                   hp\a,          FLIC     CA isY          MiAiLe)ecvL.1
          25' DAY nF 3nR, 20q9 r"                        SINTE. OS     kl_krkmA
OF icT-Tc)r.NEY LLNERAL_ Sea wP,411.1.trairmA                P. . any, 3tc3152
 MoNtino.rxerY ALAVzarm 3613. eicuAd          1-tual-lis (Rt4o)       bur1c31e.A.k1
                            ( Ant ©) ATiortALY Cor LOW.1.2.01A
             . RooerS (At.m)            Kep_vc_s
 Z=3   LA1? A4.114           sw P.0          17sb6A (.15 Ott - -X66%)
                  ALniommr-1 32CD1 -. 4936


        SLcit_171

                          Ori-e-- 1-21:Y 19
                            Case 2:18-cv-00442-WKW-WC Document 78 Filed 01/28/19 Page 4 of 4




               EiLP,AiseY    29.5
0,CD          R Rain K LAI,S
        F        . AL 3fn                                        :LAN       ,F1t,1 -1.




             'This correspondence is,forwardeo                                           cC eThE LLErk
       from an Alabama State Prison. The contents               LAI:TED STA-1-F c-)Orls-rsio LOaRT
       have not been evaluated; and the Alabama
       Depaament ofCorrectlens is mit responsible              ONE. Lbur- C:h                                        El..   \t'
       forthe substance or contentdeeambled
       munmunication.'                                           ft,1\si•Lcicrne_e_f-Y           ALA           Li024-




                                        36104-401E101
                                                                                 gib/ill/it.11,Irrrlllrrrnrl,rrrrr
